       Case 4:19-cv-01464-CLM Document 1 Filed 09/04/19 Page 1 of 11                FILED
                                                                           2019 Sep-04 AM 10:45
                                                                           U.S. DISTRICT COURT
                                                                               N.D. OF ALABAMA


             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF ALABAMA
                       MIDDLE DIVISION

SYDNEY SUDDUTH                   )
                                 )
    Plaintiff,                   )
                                 )
v.                               )         Civil Action No.:
                                 )
SHIPT, INC.; SHIPT, INC. WELFARE )
BENEFITS PLAN                    )
                                 )
                                 )
    Defendants.                  )

                               COMPLAINT

      COMES NOW the Plaintiff, Sydney Sudduth, and hereby files this

action for violations of the Employee Retirement Income Security Act of

1974 committed by the defendants named herein. In support of the relief

requested herein, Plaintiff alleges the following upon personal knowledge

as to herself and as to all other matters upon information and belief based

upon, inter alia, the investigation made by and through her attorneys:

     1.    This is an action for legal and equitable relief seeking redress of

violations of the Employee Retirement Income Security Act (hereinafter

referred to as “ERISA”).

     2.    This suit is brought pursuant to 29 U.S.C. § 1132 in order to
        Case 4:19-cv-01464-CLM Document 1 Filed 09/04/19 Page 2 of 11




secure benefits due to Ms. Sudduth through the SHIPT, Inc. Welfare

Benefits Plan1 (the “Plan”).

      3.    The Plan benefits and Plan documents Plaintiff seeks include

both short-term and long-term disability benefits, waiver of premium

benefits under the disability and life policies provided by or administered

by Defendants, Bonus Payments from Common Stock of SHIPT, Inc., as

well as any other benefits available through the Plan.

      4.    Suit is also brought pursuant to 29 U.S.C. § 1132 to enforce the

statutory obligation of the above-named defendants to produce to the

Plaintiff all the instruments and documents pertaining to her ERISA

employee welfare benefits required under 29 U.S.C. § 1021(a)(1) and (2), §

1024(b)(4), and 29 C.F.R. § 2560.503-1.

      5.    Jurisdiction is appropriate under 28 U.S.C. § 1331 in that 29

U.S.C. §1132 confers jurisdiction upon the district courts of the United

States where, as here, Plaintiff’s claims relate to an “employee welfare

benefit plan” and/or “employee pension plan” as those terms are defined

within 29 U.S.C. § 1001, et. seq and The Plan “may be found” within this

1Defendants failed to respond to repeated requests for employee welfare benefit plan
documents. As such, once those documents are produced, Plaintiff will amend this
Complaint to name any additional Plans.


                                         2
        Case 4:19-cv-01464-CLM Document 1 Filed 09/04/19 Page 3 of 11




district.

      6.    Venue is appropriate in that a substantial part of the events or

omissions giving rise to the Plaintiff’s claims occurred within this district.

      7.    Therefore, venue is proper within this district pursuant to 29

U.S.C. § 1132 given that “the breach took place” within this district.

      8.    Furthermore, venue is appropriate under 28 U.S.C. § 1391 in

that at all relevant times each of the Defendants were doing business in the

State of Alabama.

      9.    Plaintiff Sydney Sudduth was a resident of the State of

Alabama during her employment with SHIPT, Inc.

      10.   Defendant SHIPT, Inc. Welfare Benefits Plan (the “Plan”) is an

“employee welfare benefit plan” as defined within 29 U.S.C. § 1001, et. seq.,

and may be served with process by serving: SHIPT, Inc. Welfare Benefits

Plan c/o SHIPT, Inc. 17 20th St. North, Suite 100, Birmingham, AL 35203.

      11.   Upon information and belief, the Plan at issue was funded by

SHIPT, Inc. and its employees.

      12.   The Plan was provided for the purpose of conferring a benefit

upon Plaintiff and other employees.

      13.   Plaintiff qualifies as a participant and/or beneficiary under the

                                       3
       Case 4:19-cv-01464-CLM Document 1 Filed 09/04/19 Page 4 of 11




Plan as that term is used in 29 U.S.C. § 1132.

      14.   Upon information and belief, Plaintiff qualified for and was

covered by the Plan at issue for short-term disability, long-term disability,

life insurance, Employee Assistance Program, and Accidental Death &

Dismemberment.

      15.   Plaintiff began working for SHIPT, Inc. in June of 2017.

      16.   The merger between Target Corporation and SHIPT, Inc. was

expected to close on or about December 14, 2017.

      17.   As part of that merger, existing employees, like Ms. Sudduth,

were asked to sign agreements to receive a cash payment in lieu of the

options to purchase shares of Common Stock of SHIPT, Inc.

      18.   On December 21, 2017, Ms. Sudduth signed the agreement

offered to her. Pursuant to that agreement, she was to receive

“approximately $4,571.17 in May 2017” as an initial payment, to be

processed through her payroll, and beginning in October 2018, was to

receive an additional approximately $380.93 at the end of each month for

the following 36 months.

      19.   These payments, in breach of the signed and executed

Agreement, were not paid.

                                       4
       Case 4:19-cv-01464-CLM Document 1 Filed 09/04/19 Page 5 of 11




      20.   On or about April 28, 2018, Plaintiff was involved in a single-

vehicle accident that left her with debilitating injuries, including a

Traumatic Brain Injury (“TBI”), multiple broken bones, third-degree burns,

and a brachial plexus injury.

      21.   Until her disability-causing accident, Plaintiff was employed by

SHIPT, Inc. as a Logistician.

      22.   Plaintiff is continuing to receive treatment for her injuries,

including rehabilitation.

      23.   Ms. Sudduth is left with, among other things, ongoing

cognitive issues, limited use of her left arm and leg, and no movement in

her left hand and foot. Plaintiff is currently unable to care for herself and is

dependent upon others for her daily care.

      24.   Plaintiff is unable to and has not returned to work since her

accident.

      25.   Following her accident, Plaintiff temporarily received short-

term disability payments through her employer, Defendant SHIPT, Inc.,

and its Plan.




                                       5
       Case 4:19-cv-01464-CLM Document 1 Filed 09/04/19 Page 6 of 11




      26.   In the months following her accident, Plaintiff, through her

immediate family, contacted SHIPT, Inc. multiple times by phone

requesting her employee file and benefit plans.

      27.   Plaintiff’s sister spoke, in person, to SHIPT, Inc. personnel

regarding Ms. Sudduth’s benefits in or about March of 2019, but, again,

received no response to her inquiry.

      28.   Defendant SHIPT, Inc. failed to respond to Plaintiff’s phone

calls, failed to provide information regarding the transition of benefits from

short-term to long-term disability, and failed to notify Plaintiff regarding

the status of her benefits under any applicable plan or coverage.

      29.   After failing to resolve the issue on her own, Plaintiff, through

counsel, mailed requests for production to SHIPT, Inc. on June 25, 2019 and

July 31, 2019, seeking Plan documents and information regarding Plaintiff’s

benefits.

      30.   Receiving no response from SHIPT, Plaintiff contacted the

registered agent for SHIPT, Inc. on August 1, 2019.

      31.   Defendant SHIPT, Inc. failed to respond or acknowledge any

attempts at contact.

      32.   Plaintiff stated in all written correspondence that failure to

                                       6
          Case 4:19-cv-01464-CLM Document 1 Filed 09/04/19 Page 7 of 11




respond would force Plaintiff to pursue “other remedies through the

court.”

      33.     As of the date of this Complaint, SHIPT, Inc. has failed to

contact or respond to Plaintiff in any way.

      34.     SHIPT, Inc.’s refusal to respond to either Plaintiff’s claim for

benefits or her request for information in the appropriate timeframe must

be treated as a “deemed” or “de facto” denial under C.F.R. § 2560.503-1.

      35.     SHIPT, Inc. failed to provide Plaintiff with her employee file

containing her employee benefits, which has delayed her ability to file

claims in a timely manner.

      36.     SHIPT, Inc. refused to provide Plaintiff with relevant

documentation concerning benefits available to her.

      37.     Plaintiff signed and filed the necessary paperwork with her

employer to receive short-term disability, long-term disability, and

Accidental Death & Dismemberment benefits.

      38.     Plaintiff may also be eligible for other employer-provided

benefits, however, SHIPT, Inc.’s failure to provide the requested

documents has prevented Plaintiff from determining what benefits she

may be eligible to receive.

                                         7
        Case 4:19-cv-01464-CLM Document 1 Filed 09/04/19 Page 8 of 11




      39.    Plaintiff has exhausted all known Plan remedies, or in the

alternative, further use of the administrative process would be futile in

light of the Defendants’ conduct and as such is not required. As such, this

case is ripe for determination.

      40.    SHIPT, Inc. was repeatedly requested to provide documents

pursuant to 29 C.F.R. 2560.503-1(h)(2)(iii).

      41.    As an ERISA fiduciary, Defendants were responsible for

providing timely, accurate and complete information and documents to

Plaintiff.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Sydney Sudduth respectfully requests this

court find jurisdiction and venue appropriate, and after trial, grant her the

following relief:

      a.     Compel Defendants to produce Plaintiff’s complete employee
             file including; formal plan documents, including any
             amendments during the timeframe of her employment;
             •      all “master,” “umbrella,” or “wrap” plan documents;
             •      all insurance policies, contracts, or certificates of coverage
                    pertaining to Ms. Sudduth’s benefits during the time of
                    Ms. Sudduth’s employment;
             •      all benefits statements, schedules, beneficiary
                    designations, and elections of coverage regarding Ms.
                    Sudduth;


                                         8
     Case 4:19-cv-01464-CLM Document 1 Filed 09/04/19 Page 9 of 11




         •     the latest summary plan description, including all
               summaries of modifications/amendments taking place
               during the timeframe of Ms. Sudduth’s employment;
         •     the latest or final annual report;
         •     all applicable collective bargaining agreements;
         •     any applicable trust agreements;
         •     any other contract instrument(s) under which the plan is
               established or operated;
         •     any administration agreements or contracts pertaining to
               Ms. Sudduth’s benefits;
         •     all application or claim forms necessary to submit claims
               and waiver of premium claims

b.       Once production has been obtained, allow for amendment of

         this complaint after counsel determines the benefits to which

         Plaintiff is entitled;

c.       For a judgment that Defendants are liable to Plaintiff for

         penalties in an amount up to One Hundred Ten Dollars ($110)

         per day from thirty days after the first request for the materials;

d.       For a judgment against the Defendants awarding Plaintiff

         prejudgment interest, costs and expenses, including the

         reasonable attorneys’ fees;

e.       For an order finding Defendants liable for breach of fiduciary

         duties and enjoining the Defendants from further breaches of

         fiduciary or co-fiduciary duties, and direct that Defendants


                                    9
      Case 4:19-cv-01464-CLM Document 1 Filed 09/04/19 Page 10 of 11




          exercise reasonable care, skill, prudence, and diligence in the

          administration of Plaintiff’s claim;

     f.   For an order finding the Defendants jointly and severally liable

          for the breaches described herein;

     g.   For an order requiring Defendants to provide Plaintiff with any

          additional benefits to which the Plaintiff would be entitled.

     h.   Such other relief as may be deemed just and proper.

                                  Respectfully submitted,

                                  /s/ Rebecca D. Gilliland
                                  Thomas O. Sinclair
                                  Rebecca D. Gilliland
                                  Sinclair Law Firm LLC
                                  2000 SouthBridge Parkway
                                  Suite 601
                                  Birmingham, AL 35209
                                  T: 205.868.0818
                                  F: 205.868.0894
                                  E: tsinclair@sinclairlawfirm.com
                                  E: rgilliland@sinclairlawfirm.com

                                  ATTORNEY FOR PLAINTIFF


DEFENDANTS TO BE SERVED VIA CERTIFIED MAIL:

SHIPT, Inc.
17 20th Street N
Suite 100
Birmingham, AL 35203


                                    10
      Case 4:19-cv-01464-CLM Document 1 Filed 09/04/19 Page 11 of 11




SHIPT, Inc. Welfare Benefits Plan
c/o SHIPT, Inc.
17 20th Street N
Suite 100
Birmingham, AL 35203




                                    11
